Citation Nr: 1012276	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  03-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a disability of the 
knees, to include arthritis.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1945 to 
January 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  The Veteran and his wife 
testified at a formal hearing before a Decision Review 
Officer (DRO) at the RO in May 2003, and a transcript of 
such hearing has been associated with the claims file.

The issue was previously before the Board on three 
occasions.  In May 2004, the Board reopened the previously 
denied claim and remanded the case for additional 
development.  The case was again remanded for further 
development in April 2006.  In May 2007, the Board found 
that all remand directives had been complied with and denied 
the claim on the merits.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2009 memorandum decision, the Court 
vacated and remanded the Board's decision, finding that 
there were inadequate reasons and bases to support the 
decision.  The Board subsequently forwarded the Veteran's 
claims file to a specialist with the Veterans Health 
Administration (VHA) for an opinion as to the nature and 
etiology of the Veteran's claimed condition.  As discussed 
below, based in part on such opinion, the Board finds that 
service connection is warranted.

Upon review of the claims file, it is apparent that the 
Veteran filed a claim for an increased rating for a service-
connected right elbow condition in December 2006.  In a 
December 2007, the agency of original jurisdiction (AOJ) 
issued a rating decision declining to reopen a previously 
denied service connection claim for such condition.  
However, the Veteran's previous service connection claim for 
such condition was not denied but, rather, was granted in a 
July 1948 rating decision.  Accordingly, the issue of 
entitlement to an increased rating for service-connected 
right elbow arthritis has been raised by the record but has 
not been adjudicated by the AOJ.  The Board has no 
jurisdiction over such issue and, therefore, it is REFERRED 
to the AOJ for appropriate action.  

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
evidence reflects that he was treated for symptoms including 
pain in the knees during service, and his current arthritis 
of the knees is the result of a disease or injury during 
service.


CONCLUSION OF LAW

Bilateral arthritis of the knees was incurred as a result of 
active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein to grant service connection 
for a bilateral knee disability constitutes a full grant of 
the benefit sought on appeal, no further action is necessary 
to comply with the Veterans Claims Assistance Act of 2000 and 
implementing regulations.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Where a disease 
is diagnosed after discharge, service connection may be 
granted when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, will be 
presumed to have been incurred in or aggravated by service if 
they manifest to a degree of 10 percent within one year after 
separation from service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309(a).  If a chronic disease is noted during 
service (or within the applicable presumptive period under 38 
C.F.R. § 3.307), subsequent manifestations of the same 
disease at any later date, however remote, will be service 
connected, unless clearly attributable to intercurrent 
causes.  However, where a condition is noted during service 
(or within the applicable presumptive period) but is not 
chronic, service connection may be granted only where there 
is evidence of continuity of symptomatology after separation 
from service.  
38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.304; see also Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 
12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 
3.303(b), the nexus element may be established based on 
medical or lay evidence where there is competent evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, all reasonable doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Where service records which could 
potentially support a claim appear to have been destroyed in 
a fire, as in this case, the Board has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this case, the Veteran seeks service connection for 
arthritis of the knees.  Both he and his wife have 
consistently reported that the Veteran has had chronic knee 
pain since service, and that the nature of the pain 
essentially has not changed over the years.  See, e.g., May 
1994  and May 2006 statements from Veteran, May 2003 DRO 
hearing transcript, May 2004 statement from Veteran's wife.

In October 2009, the Board forwarded the Veteran's entire 
claims file to a VHA rheumatologist to obtain further 
evidence as to the nature of the Veteran's in-service 
condition, the nature of his current bilateral knee 
conditions, and the relationship, if any, between such 
conditions.  In a November 2009 report, the VHA specialist 
summarized the relevant medical evidence and offered 
opinions as to such issues.  For brevity's sake, the 
pertinent medical evidence will not be repeated in detail 
herein.  However, the Board notes that the VHA specialist's 
summary of the evidence is consistent with the Board's 
independent review of the claims file. 

Generally, the Veteran's available service treatment records 
reflect treatment for joint pain or arthralgias in July 
1946, as well as hospitalization with a diagnosis of 
polyarthritis and acute tonsillitis from July to September 
1946.  The Veteran has reported having continuing aching of 
the joints since that time.  Post-service medical evidence 
includes VA treatment records dated from September 2000 to 
December 2006, as well as private treatment records dated 
from February 1994 to April 1995.  Such records generally 
reflect intermittent complaints and treatment for pain, 
swelling, effusion, and arthritis of the joints, including 
the knees, as well as for gout.  X-rays conducted in May 
1994, July 2003, and March 2006 generally showed 
degenerative changes in the knees.  In March 2006, a VA 
provider noted that the Veteran reported his last attack of 
gout as occurring in 1985, and that this had been a 
presumptive diagnosis, as no arthrocentesis was performed at 
the time.  

The Veteran was afforded VA examinations in June 1948 
(within two years after discharge from service), May 1994, 
January 2001, and December 2006.  He has also submitted 
letters from his private physician, Dr. K.  At the June 1948 
VA examination, the Veteran was diagnosed with "quiescent 
rheumatic fever" based, in part, on his reports of continued 
right elbow pain after being hospitalized during service, 
with no report of any knee symptoms.  In an October 2000 
letter, Dr. K stated that the Veteran has a long-standing 
history of gout and osteoarthritis, which affects both 
knees.  Dr. K further stated that the history of gout is 
"independent of his osteoarthritis which seems more related 
to his war-time service."  At the January 2001 VA 
examination, the examiner diagnosed the Veteran with 
osteoarthritis of the knees and opined that such condition 
was a function of aging.  At the December 2006 VA 
examination, the examiner opined that the Veteran's 
polyarthritis in service was "likely" a manifestation of 
acute rheumatic fever, and that it was "not likely" that his 
current osteoarthritis of the knees was related to service.

All relevant medical evidence, including the above-
summarized medical opinions, were specifically noted by the 
VHA specialist in his November 2009 report.  In particular, 
the VHA specialist noted that the Veteran was thought to 
have had acute rheumatic fever during his 1946 
hospitalization.  However, he opined that the course of the 
Veteran's symptoms and treatment during service, as 
reflected by the lay and medical evidence of record, would 
also reasonably support a diagnosis of post streptococcal 
reactive arthritis (PSRA).  In addition, the VHA specialist 
opined that the Veteran's reported symptomatology, clinical 
course, physical examination findings, and x-ray findings 
pertaining to the knees are more consistent with 
inflammatory arthritis due to PSRA than to osteoarthritis.  
He further stated that numerous case reports and reviews in 
the medical literature have described a chronic, relapsing 
polyarthritis as a sequela of streptococcal infection, which 
the Veteran has been thought to have had in the form of 
tonsillitis during his 1946 hospitalization.  Accordingly, 
the VHA specialist opined that the Veteran's clinical course 
would be consistent with PSRA, and his current arthritis 
symptoms "may reasonably be thought related" to a process 
that started in 1946 just prior to his initial 
hospitalization.  The VHA specialist further noted that the 
onset of symptoms of gout at the Veteran's age in 1946 would 
have been highly unusual, and his x-ray findings are not 
typical for gouty arthritis.

As the VHA specialist's opinions are supported by detailed 
rationale and reflect consideration of all lay and medical 
evidence of record, as well as relevant medical literature, 
the Board finds that such opinions outweigh the opinions of 
the previous VA examiners.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the evidence 
reflects that his current bilateral arthritis of the knees 
is the result of a disease or injury during service, and 
service connection is warranted.  


ORDER

Service connection for arthritis of the knees is granted.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


